12/27/2021




        IN THE SUPREME COURT FOR THE STATE OF MONTANA                              Case Number: DA 21-0384




                                  No. DA 21-0384
IN THE MATTER OF:

J.S.,

         Youth In Need Of Care.

                                     ORDER

        Upon consideration of Father and Appellant, and with good cause shown,

Father and Appellant C.G. is hereby granted an extension of time until January 21,

2022 in which to prepare, file and serve Father and Appellant’s reply brief.

No further extensions will be granted.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                           December 27 2021